Case 2:17-cr-20485-DML-RSW ECF No. 57 filed 08/18/20                  PageID.316      Page 1 of 8



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

UNITED STATES OF AMERICA,

                      Plaintiff,                             Case Number 17-20485
v.                                                           Honorable David M. Lawson

DUANTE HARRIS,

                  Defendant.
_____________________________________/

            ORDER DENYING MOTION FOR COMPASSIONATE RELEASE

       Defendant Duante Harris has filed a motion asking the Court to reduce his prison sentence

to time served under the compassionate release provision of 18 U.S.C. 3582(c)(1)(A)(i), as

amended by section 603(b)(1) of the First Step Act of 2018, Pub L. 115-391, 132 Stat. 5194, 5239.

Because he has not shown that “extraordinary and compelling reasons warrant such a reduction,”

as section 3582(c)(1)(A)(i) requires, his motion will be denied.

                                                I.

       On September 26, 2017, Harris pleaded guilty to carjacking and brandishing a firearm

during a crime of violence. He was sentenced to 30 days in prison for carjacking and a consecutive

(mandatory) 84-month term for brandishing the firearm. Harris has served less than half of his

sentence and, according to public records, his projected release date is January 23, 2024.

       Harris, who is 27 years old, asserts that he is qualified for a sentence reduction to time

served because he has exhausted his administrative remedies and his physical conditions, coupled

with the novel coronavirus pandemic and its spread through prisons, present extraordinary

circumstances warranting release. Harris suffers from asthma, which presents a potential risk for

complications with COVID-19 as outlined by the Centers for Disease Control and Prevention

(CDC). He also argues that his race (he is African-American) puts him at a higher risk for
Case 2:17-cr-20485-DML-RSW ECF No. 57 filed 08/18/20                   PageID.317       Page 2 of 8



complications from the disease and that the living conditions in the prison make it difficult to

isolate himself from other inmates.

       The Government is satisfied that Harris has exhausted his administrative remedies. But it

argues there is no evidence that his condition of asthma is severe enough to warrant release. It

points to recent information from the CDC suggesting that only “moderate to severe” asthma may

pose potential complications with COVID-19, and Harris’ asthma does not meet that definition.

                                                 II.

       As a general rule, “a federal court ‘may not modify a term of imprisonment once it has

been imposed.’” United States v. Alam, 960 F.3d 831, 832 (6th Cir. 2020) (quoting 18 U.S.C. §

3582(c)). “But that rule comes with a few exceptions, one of which permits compassionate

release.” Ibid. “The request may come through a motion in federal court filed by the Director of

the Bureau of Prisons. 18 U.S.C. § 3582(c)(1)(A). Or it may come through a motion filed by the

inmate after he has ‘fully exhausted all administrative rights to appeal a failure of the Bureau of

Prisons to bring a motion on the [prisoner]’s behalf’ or after ‘the lapse of 30 days from the receipt

of such a request by the warden of the [prisoner]’s facility, whichever is earlier.’” Ibid. (quoting

18 U.S.C. § 3582(c)(1)(A)).

       Upon a proper motion via either avenue, the Court may, “[a]fter ‘considering the factors

set forth in section 3553(a) . . . reduce the prisoner’s sentence if it finds that ‘extraordinary and

compelling reasons warrant such a reduction’ or if the ‘[prisoner] is at least 70 years of age,’ has

‘served at least 30 years,’ and meets certain other conditions.” Ibid. (quoting 18 U.S.C. §

3582(c)(1)(A)(i), (ii)). Harris relies on subparagraph (i) of the statute. Under that provision, the

Court can order a reduction of a sentence, even to time served, first, “after considering the factors

set forth in section 3553(a) to the extent that they are applicable,” second, if “extraordinary and




                                                -2-
Case 2:17-cr-20485-DML-RSW ECF No. 57 filed 08/18/20                     PageID.318      Page 3 of 8



compelling reasons warrant such a reduction,” and third, if the “reduction is consistent with

applicable policy statements issued by the Sentencing Commission.”                    18 U.S.C. §

3582(c)(1)(A)(i). The Sentencing Commission’s policy statement is found in U.S.S.G. § 1B1.13,

which simply recites the statute. The commentary adds gloss, which does not have the force of

law. United States v. Havis, 927 F.3d 382, 386 (6th Cir.), reconsideration denied, 929 F.3d 317

(6th Cir. 2019) (en banc) (holding that the “commentary has no independent legal force — it serves

only to interpret the Guidelines’ text, not to replace or modify it”).

       Harris’s showing on the second element — extraordinary and compelling reasons — is

insufficient, so it is unnecessary to discuss the other two.        To establish extraordinary and

compelling reasons for the relief he requests, Harris points to the conditions of his physical health,

arguing that he is vulnerable to complications if he were to contract COVID-19. And he is

understandably concerned about being infected with the coronavirus. “The COVID-19 virus is

highly infectious and can be transmitted easily from person to person. COVID-19 fatality rates

increase with age and underlying health conditions such as cardiovascular disease, respiratory

disease, diabetes, and immune compromise.            If contracted, COVID-19 can cause severe

complications and death. Because there is no current vaccine, the CDC recommends preventative

measures to decrease transmission such as physical distancing, mask wearing, and increasing focus

on personal hygiene such as additional hand washing.” Wilson v. Williams, 961 F.3d 829, 833 (6th

Cir. 2020). “The COVID-19 pandemic is extraordinary and unprecedented in modern times in this

nation. It presents a clear and present danger to free society for reasons that need no elaboration.”

United States of America v. Ortiz, No. 16-439, 2020 WL 3640582, at *2 (S.D.N.Y. July 6, 2020).

       Moreover, “the crowded nature of federal detention centers presents an outsize risk that the

COVID-19 contagion, once it gains entry, will spread. And, realistically, a high-risk inmate who




                                                -3-
Case 2:17-cr-20485-DML-RSW ECF No. 57 filed 08/18/20                   PageID.319       Page 4 of 8



contracts the virus while in prison will face challenges in caring for himself. For these reasons, in

the past months, numerous [federal] courts . . . have ordered the temporary release of inmates held

in pretrial or presentencing custody and, in more limited instances, the compassionate release of

high-risk inmates serving federal sentences.” Ortiz, 2020 WL 3640582, at *2 (collecting cases;

footnotes omitted).

       Harris has identified two vulnerability factors: asthma and race. The CDC has outlined the

following medical conditions which place an individual at a higher risk of complications should

they contract COVID-19. They consist of people 65 years and older; people who live in a nursing

home or long-term care facility; and people of all ages with underlying medical conditions,

particularly if not well controlled, including: (1) people with chronic lung disease or moderate to

severe asthma, (2) people who have serious heart conditions, (3) people who are

immunocompromised, (4) people with severe obesity; (5) people with diabetes, (6) people with

chronic kidney disease undergoing dialysis, and (7) people with liver disease.                   See

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-at-higher-risk.html.

The CDC has also noted that “current data suggest a disproportionate burden of illness and death

among racial and ethnic minority groups.” https://www.cdc.gov/coronavirus/2019-ncov/need-

extra-precautions/racial-ethnic-inorities.html. And in Michigan, “African Americans account for

33% of COVID-19 cases and 40% of the deaths, according to state data, though they make up 14%

of the state’s population.” https://news.umich.edu/african-americans-and-covid-19-in-michigan-

u-m-experts-available/.

       But here, the relevant factors do not combine to meet the “extraordinary and compelling”

threshold. Harris’s medical condition of asthma does not satisfy the requirements for release in

USSG § 1B1.13 cmt. n.1, even when considered in combination with the COVID-19 pandemic.




                                                -4-
Case 2:17-cr-20485-DML-RSW ECF No. 57 filed 08/18/20                   PageID.320       Page 5 of 8



According to readily available online sources, “[a]sthma is classified into four categories based on

how often you have symptoms and how well you breathe. These categories are mild intermittent;

mild persistent; moderate persistent; and severe persistent.” Adult Onset Asthma WebMD Medical

Reference, https://www.webmd.com/asthma/qa/what-are-the-categories-of-asthma (last visited

August 4, 2020). “Moderate persistent asthma” is characterized by the following symptoms: “You

have symptoms daily. You have nighttime symptoms more than five times per month. Your

symptoms affect your activity, happen more than two times per week, and may last for days. Lung

function tests are 60% to 80% of predicted values based on your age, sex, and height.” Ibid.

“Severe persistent asthma” is defined as follows: “You have symptoms continuously, with frequent

nighttime asthma. Your activities are limited. Lung function is less than 60% of predicted values

based on your age, sex, and height.” Ibid.

       None of Harris’s submitted medical records reflect any diagnosis of significantly reduced

lung function. The records make little mention of his asthma other than to note he has a history of

asthma and is prescribed an inhaler. Both the 2019 and 2020 records indicate his asthma is in

“remission.”

       Harris alleges that, prior to his arrest, he had a severe asthma attack for which he needed

to be hospitalized. However, there are no hospital records on file here reflecting that incident. The

records that have been submitted show no reports of any recent asthma attacks or inability to

breathe properly while in prison. Nothing in the available records sufficiently substantiates a

conclusion that Harris’s condition presently is serious enough to place him in any category of

elevated vulnerability to the coronavirus disease complications. See United States v. Trent, No.

17-20839, 2020 WL 4001913, at *4 (E.D. Mich. July 15, 2020) (holding that 27-year-old

defendant with moderate asthma did not warrant compassionate release).




                                                -5-
Case 2:17-cr-20485-DML-RSW ECF No. 57 filed 08/18/20                    PageID.321       Page 6 of 8



         Moreover, current CDC guidelines indicate that among people with asthma, only those

“with moderate to severe asthma may be at a higher risk” of severe illness from COVID-19. CDC,

People with Moderate to Severe Asthma. See https://www.cdc.gov/coronavirus/2019-ncov/need-

extra-precautions/asthma.html (last visited August 14, 2020). There are also recent reports that

asthma may not impact a person’s susceptibility to COVID-19 as was initially believed. See Danny

Harkin, Asthma is Absent Among Top Covid-19 Risk Factors, Early Data Shows, The New York

Times (Apr. 20, 2020), available at https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

precautions/asthma.html (last visited August 4, 2020).

         Harris’s argument that he is at a higher risk of serious illness because of his race does not

amount to an extraordinary and compelling reason warranting his release. Unfortunately, it is true

that the rates of death and hospitalization from COVID-19 among African Americans is much

higher than that among the general population. See, e.g., Tiffany Ford, Sarah Reber, and Richard

V. Reeves, Race Gaps in COVID-19 Deaths Are Even Bigger Than They Appear, Brookings, June

16, 2020, https://www.brookings.edu/blog/up-front/2020/06/16/race-gaps-in-covid-19-deaths-

are-even-bigger-than-they-appear (last visited August 3, 2020). However, so far as is currently

understood, that difference most probably owes to “[l]ong-standing systemic health and social

inequities.” Ctrs. for Disease Control and Prevention, COVID-19 in Racial and Ethnic Minority

Grps.,          https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/racial-ethnic-

minorities.html (last visited August 3, 2020).

         As other courts have recognized, the fact of an inmate’s race itself does not constitute a

risk factor for COVID-19 in the same way, as, for instance, an underlying medical condition does.

See, e.g., United States v. White, 2020 WL 2733891, at *5 (E.D. Mich. May 26, 2020); Carlos




                                                 -6-
Case 2:17-cr-20485-DML-RSW ECF No. 57 filed 08/18/20                    PageID.322       Page 7 of 8



M.D. v. Anderson, 2020 WL 2487646, at *8 (D.N.J. May 14, 2020); United States v. Leigh-James,

No. 3:15-CR-188 (SRU), 2020 WL 4003566, at *8 (D. Conn. July 15, 2020).

       Harris argues his risk of contracting COVID-19 is increased because of his living

conditions in prison because it is difficult to isolate from others. It is certainly true that prisons

increase the likelihood for breakouts.      The “low capacity for patient volume, insufficient

quarantine space, insufficient on-site medical staff, highly congregational environments, inability

of most patients to leave the facility, and limited ability of incarcerated/detained persons to

exercise effective disease prevention measures” all contribute to the increased risk. United States

v. Kennedy, No. 18-20315, 2020 WL 1493481, at *2 (E.D. Mich. Mar. 27, 2020).

       However, the possibility that COVID-19 may spread to a particular prison alone cannot

independently justify compassionate release. See United States v. Raia, 954 F.3d 594, 597 (3d

Cir. 2020). A “generalized risk of contracting COVID-19 and potentially developing the more

severe symptoms is not akin to the type of ‘extraordinary and compelling reasons’ justifying

compassionate release identified by the Sentencing Commission.” United States v. Peaks, No. 16-

20460, 2020 WL 2214231, at *2 (E.D. Mich. May 7, 2020).

       Harris’s medical condition does not make him more susceptible to contracting the virus.

Infection comes from environmental factors. The Bureau of Prisons (BOP) initially designated

Harris to serve his sentence at FTC Oklahoma City, and recently moved him to USO Big Sandy

in Kentucky, where he in confined at present. Big Sandy is a high security prison with an adjacent

minimum-security satellite camp that houses roughly 1,303 inmates. The defendant reports that

as of August 10, 2020, one inmate and 12 staff members tested positive for COVID-19 at USP Big

Sandy, and one more staff member tested positive and recovered. Those statistics do not suggest

an elevated risk for infection.




                                                -7-
Case 2:17-cr-20485-DML-RSW ECF No. 57 filed 08/18/20                    PageID.323       Page 8 of 8



       None of this is to minimize the seriousness of the coronavirus pandemic or the alarming

rapidity of its spread within federal prisons. But the pandemic is a global phenomenon and some

risk is inherent no matter where Harris resides, either at home or in prison. He asserts that his risk

would be lower at home, but he has not put forth any convincing evidence to demonstrate that he

is at an especially elevated risk of harm in the present situation of confinement. And Michigan

has a significant number of confirmed COVID-19 cases. Harris has not demonstrated

“extraordinary and compelling reasons” based on his physical health, and therefore he has not

shown justification to reduce his sentence to time served.

                                                 III.

       Harris has exhausted his administrative remedies, but he has not demonstrated that

compassionate release under 18 U.S.C. 3582(c)(1)(A)(i) is justified.

       Accordingly, it is ORDERED that the defendant’s motions for compassionate release

(ECF No. 41, 51) are DENIED.


                                                              s/David M. Lawson
                                                              DAVID M. LAWSON
                                                              United States District Judge

Dated: August 18, 2020




                                                -8-
